930 F.2d 23Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David J. PETERSON, Petitioner,v.James B. BUSEY, Administrator, Federal AviationAdministration, U.S. Dept. of Transportation,National Transportation Safety Board, Respondents.
No. 90-2903.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 28, 1990.Decided April 9, 1991.

On Petition for Review of an Order of the National Transportation Safety Board.  (SE-8782)
David J. Peterson, petitioner pro se.
Harry S. Gold, Federal Aviation Administration, Washington, D.C., for respondents.
N.T.S.B.
AFFIRMED.
Before WILKINSON, WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
David J. Peterson appeals from an order of the National Transportation Safety Board.  Our review of the record and the Board's decision discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the National Transportation Safety Board.  Peterson v. Busey, SE-8782 (Jan. 23, 1990).  We also deny Peterson's motion to strike the record.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.